Citation Nr: 1214829	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, to include psychosis and schizophrenia, has been received.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for osteoarthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO declined to reopen the claims for service connection for lumbar strain, osteoarthritis of the cervical spine, and psychosis.  In November 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2006, and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In March 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In August 2010, the Board reopened the claims for service connection for lumbar and cervical spine disabilities, and remanded these claims, on the merits, along with the petition to reopen a claim for a psychiatric disability, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a December 2011 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that in correspondence received by the Board in January 2010, the Veteran raised the issue of service connection for residuals of a thumb injury.  It does not appear that the January 2010 claim for service connection for residuals of a thumb injury has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.
FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  In an August 2001 rating decision, the RO denied the Veteran's request to reopen the claim for service connection for a psychiatric disability; although notified of the denial in a September 2001 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the August 2001 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability, or raises a reasonable possibility of substantiating the claim.

4.  Although the Veteran's service treatment records reflect evaluation and treatment for an acute low back strain during service, there is no credible evidence of a lumbar spine disability for many years after service, and the most persuasive evidence on the question of whether there exists a medical nexus between the current lumbar degenerative changes and service weighs against the claim. 

5.  Although the Veteran's service treatment records reflect evaluation and treatment for an acute cervical strain during service, there is no credible evidence of a cervical spine disability for many years after service, and the most persuasive evidence on the question of whether there exists a medical nexus between the current cervical osteoarthritis and service weighs against the claim. 


CONCLUSIONS OF LAW

1.  The August 2001 rating decision in which the RO denied the Veteran's request to reopen the claim for service connection for a psychiatric disability is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).
2.  As evidence received since the RO's August 2001 denial is not new and material, the criteria for reopening the claim for service connection for a psychiatric disability are not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

3.  The criteria for service connection for lumbar spine disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for cervical spine disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the petition to reopen the claim for service connection for a psychiatric disability, a January 2005 pre-rating letter notified the Veteran that he had been notified of the last final denial of his claim in September 2001, and that the claim had been denied because new and material evidence was not received. The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reasons his claim was previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.

Pursuant to the August 2010 remand, an August 2010 letter notified the Veteran that the claim for service connection for a psychiatric disability had been previously denied because there was no evidence of service incurrence or aggravation of the disability.  The letter notified the Veteran that the RO needed new and material evidence to reopen the claim. The letter specifically advised the Veteran that in order to be considered new and material, the evidence must pertain to the reason his claim was previously denied.  It also informed the Veteran that in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.

The August 2010 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  It also provided the Veteran with general information pertaining to VA's the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the August 2010 letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements.

After issuance if the above-described notice, and opportunity for the Veteran to respond, the December 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The Board acknowledges that in the August 2010 letter, the RO mistakenly indicated that the last final denial of the claim was in March 1978, rather than in August 2001.  The Board finds that the Veteran is not prejudiced by this error, however, because while the incorrect date was identified, the description of the reasons and bases of the denial was accurate.  Moreover, the August 2001 rating decision was correctly identified as the last final decision in the April 2005 and June 2005 letters previously sent to the Veteran.  Further, the reasons for the denial in both the March 1978 and August 2001 decisions were the same-namely, a lack of evidence of the in-service incurrence of a psychiatric disability.  Thus, notwithstanding the incorrect date of the last prior final denial in the August 2010 notice letter, the Veteran was on notice that there must be new evidence supporting the in-service incurrence or aggravation of a psychiatric disorder.  For all of these reasons, the Board finds that the error was harmless and further remand of the matter is not necessary.  

As regards the claims for service connection for neck and back disabilities, in April 2005 and June 2005 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The October 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2005 and June 2005 letters.  

March 2006, October 2006, and August 2010 letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the above-described notice, and opportunity for the Veteran to respond, the May 2007 and December 2011 SSOCs reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett, 20 Vet. App. at 376.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, friends, and relatives on his behalf.  The Board finds that no further RO action on any of these matters, prior to appellate consideration is required. 

The Board is further satisfied that the RO has substantially complied with its August 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ secured additional VA treatment records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claims, and provided VA examinations for his neck and spine disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran was not provided with a VA examination in connection with his claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), however, providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because the Board herein finds that the new and material evidence to reopen the previously-denied claim has not been received, a VA examination is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO and AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an August 2001 rating decision, the RO denied the Veteran's claim for service connection for psychosis, not otherwise specified, intermittent, in partial remission with medication and a history of schizoaffective disorder.  The evidence of record at the time consisted of the Veteran's service treatment records (STRs), treatment records from the VA Medical Center (VAMC) in Battle Creek, Michigan, and several statements from the Veteran, his family, and his representative.

The basis for the RO's August 2001 denial of the petition to reopen the claim for service connection for a psychiatric disability was that the record failed to show that the Veteran's disability was incurred in or aggravated by his military service.  Although notified of the denial in a letter the next month, the Veteran did not initiate an appeal of the August 2001 RO decision.  See 38 C.F.R. § 20.200.  The RO's August 2001 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection for a psychiatric disability in December 2004.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's August 2001 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since August 2001 includes VA outpatient records, private medical reports, and a September 2006 statement from the Veteran's sister.
	
The Board finds that the foregoing medical evidence is "new" in that it was not before previous decisionmakers, however, this evidence is not "material" for purposes of reopening the claim for service connection because it does not show that the Veteran's psychiatric disorder was incurred in or aggravated by military service-the basis for the last prior final denial.  While a very large volume of evidence has been added to the record, this evidence consists of current psychiatric progress and group therapy reports; it is simply devoid of any discussion concerning the etiology of the Veteran's psychiatric disability, or of any possible relationship to service.  As such, this evidence is not so significant that it must be considered in order to fairly decide the merits of the claim.

As for the Veteran's statements (as well as those by his representative and sister, on his behalf) that his psychiatric disability originated during service, the Board points out that such assertions were before the RO at the time of the August 2001 rating decision.  Moreover, laypersons without appropriate medical training and expertise are not competent to render a probative (persuasive) opinion on a medical matter-to include the matter of a medical etiology of a psychiatric disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layman is generally not capable of opining on matters requiring medical knowledge). Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In short, there still is no medical evidence to support the Veteran's request for service connection for claimed psychiatric disability, and, however well-intentioned, the lay assertions of record simply do not provide the requisite evidence needed to reopen the claim.  Furthermore, as for arranging for the Veteran to undergo VA examination, or obtaining a medical opinion to address the required elements of the claim, the Board emphasizes that VA's duty to assist in this regard is invoked only if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

However, under the circumstances of this case noted above, the Board concludes that the criteria for reopening the claim for service connection for a psychiatric disability are not met, and that the RO's August 2001 denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine also is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Claims for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the basic legal authority noted above, the Board points out that service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service. This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for lumbar strain and osteoarthritis of the cervical spine must be denied.

The Veteran's service treatment records reflect that the Veteran sustained a motor vehicle accident in January 1972, in which his cervical and lumbar spine were injured.  Records show that the Veteran was driving in the snow, and was unable to stop his vehicle in time before striking a stopped car in front of him.  He received treatment for an acute cervical strain and an acute low back strain during January 1972, February 1972, and March 1972, and was placed on light duty.

Post service, the Board initially notes that despite the large volume of evidence associated with this appeal, the record contains limited evidence pertinent to adjudicating the cervical spine and lumbar spine claims on appeal.  The vast majority of the evidence is comprised of psychiatric progress records. 

On VA examination in June 1972, no residuals of the in-service accident were identified.  The examiner found no evidence of a cervical or lumbar strain.  The examiner noted a normal range of motion, no evidence of muscle spasm on palpation, and that the Veteran was able to squat, bounce, and walk on toes and heels.

On VA examination in January 1978, the Veteran's musculoskeletal system was examined, and no abnormalities pertaining to his lumbar spine or cervical spine were found.

On VA examination in October 1980, the Veteran displayed a full range of motion of the lumbar and cervical spine.  No muscle spasm was present.  The Veteran was noted to ambulate well.

On VA examination in January 1986, the Veteran was diagnosed with a history of lumbar spine injury, with no pathology found.  He was also diagnosed with compression deformities of C5 and C6 with osteoarthritis, and neural foraminal narrowing at C5-C6 and C6-C7.  While the Veteran's in-service motor vehicle accident was discussed in the report, no opinion concerning the etiology of the Veteran's cervical spine diagnosis was offered.

During an October 1993 RO hearing, the Veteran testified that he had low back and neck pain following his in-service accident, and that he has continued to have this pain since discharge. 

In a January 2006 private medical report of the Veteran's chiropractor, Ronald J. Kasten, D.C., the Veteran's diagnoses of disc degeneration of the cervical spine with probable stenosis at C5, as well as hip rotation, sacrum low left, VSC L4, of the lumbar spine, were documented.  On review of the Veteran's x-rays and a brief case history, Dr. Kasten opined that both diagnoses were "consistent with an old injury."  He further noted the Veteran's contention that he had been under treatment since his in-service accident.

During a March 2006 RO hearing, the Veteran testified that his back and neck were injured in the in-service motor vehicle accident, and that he has had problems with both ever since.

On VA examination in September 2010, the Veteran's claims file, including STRs, was reviewed.  The examiner diagnosed the Veteran with mild degenerative changes of the lumbar spine, and cervical spine osteoarthritis.  The examiner took x-rays of the Veteran's lumbar and cervical spine, and on consultation with radiology, found that the current pathology of the lumbar spine could be attributed to age, and the pathology of the cervical spine could be attributed to age or an old injury.  The examiner noted that there is "no medical evidence to link the findings in his neck and back with his injuries 38 years ago."  The examiner concluded that the Veteran's current back and neck diagnoses are less likely as not related to the in-service injury.

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Veteran's assertions of continuity of symptoms are not deemed credible.

Here, the Board finds that the Veteran's assertions that he has had continuous back and neck pain since service-made in connection with the current claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  The Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of back or neck complaints or diagnosed disability for over 10 years after active military service.  Indeed, VA examination reports of June 1972, January 1978, and October 1980 indicated no pathology of the lumbar or cervical spine.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also notes that the record contains conflicting medical opinions on the question of whether the Veteran's current lumbar and cervical spine disabilities are related to his military service. On one hand, the January 2006 private physician determined the Veteran's current disabilities are consistent with "an old injury."  On the other hand, the September 2010 VA examiner opined that the Veteran's current lumbar and cervical spine disabilities are less likely than not related to service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As regards the opinion provided by Dr. Kasten, as noted, the opinion was founded on a "brief case history," and current x-rays.  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in assessing the probative value of medical opinions.  Here, the Board finds the fact that Dr. Kasten did not fully review the claims file, to particularly include the negative findings on multiple VA examination reports spanning from 1972 to 1980, diminishes the probative value of Dr. Kasten's opinion.  Additionally, Dr. Kasten's opinion is vague as he did not actually attribute the Veteran's disabilities to service, but rather, to an "old injury."  Dr. Kasten further failed to offer a rationale for his opinion by explaining how the Veteran's current diagnoses are related to an old injury, including the in-service injury.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, 11 Vet. App. at 382.  For these reasons, the January 2006 opinion of Dr. Kasten is afforded little probative weight.

By contrast, the Board finds highly probative the opinion of the September 2010 VA examiner on the medical nexus question.  The examiner's conclusion that the Veteran's lumbar and cervical disabilities are less likely than not related to service was offered after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's in-service motor vehicle accident, as well as pertinent post-service medical records, including the VA examination reports from the 1970s and 1980.  The examiner consulted with radiology and provided a rationale for his opinion, finding that aging could be responsible for the current disabilities, and that there was no medical evidence in the claims file to link the current injuries to the injuries suffered 38 years prior.  Thus, the most persuasive medical opinion on the question of etiology of current lumbar and cervical spine disabilities weighs against the claims.

As regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between current lumbar and cervical spine disabilities and service, the Board finds that such assertions provide no basis for allowance of either claim.  The matter of medical etiology of the disability upon which each claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on such a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127; Routen v. Brown, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that each claim for service connection must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for an acquired psychiatric disorder, to include psychosis and schizophrenia, is denied.

Service connection for lumbar strain is denied.

Service connection for osteoarthritis of the cervical spine is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


